UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 24, 2010 HERITAGE COMMERCE CORP (Exact name of registrant as specified in its charter) California 000-23877 77-0469558 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 Almaden Boulevard, San Jose, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 947-6900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 24, 2010, upon the recommendation of its Compensation Committee, the Board of Directors approved a salary increase for Lawrence D. McGovern, the Company’s Chief Financial Officer.Mr. McGovern’s salary will increase from $222,000 to $232,000 effective July 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HERITAGE COMMERCE CORP DATED:June 24, 2010By:/s/ Walter T. Kaczmarek Walter T.Kaczmarek Chief Executive Officer and President
